Joyce Guerra, Vicky Barrow,
                                                                 Billie Harris and Rosalina s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 6, 2014

                                    No. 04-13-00477-CV

                                 Matthew D. WHITMIRE,
                                        Appellant

                                             v.

              Joyce GUERRA, Vicky Barrow, Billie Harris and Rosalina Smith,
                                     Appellee

                    From the 278th District Court, Walker County, Texas
                                  Trial Court No. 26,139
                           Kenneth H. Keeling, Judge Presiding


                                      ORDER
        Motion for extension of time to file motion for rehearing is GRANTED. Motion for
rehearing must be filed no later than March 25, 2014. NO FURTHER EXTENSIONS OF TIME
WILL BE GRANTED. Motion to order access to Westlaw cases is DENIED, but the clerk of
this court is INSTRUCTED to provide appellant with the two cases referenced in the motion and
cited in this court’s opinion.

                                                  _________________________________
                                                  Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of February, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court